Citation Nr: 0032457	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-45 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, currently diagnosed as dysthymia, based on a 
reopened claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
March 1979 to September 1980, when he was administratively 
(not medically) discharged under honorable conditions for 
failure to maintain acceptable standards for retention.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Newark, Philadelphia 
and Phoenix.  The case was last at the Board in August 1999, 
when it was remanded to the Phoenix RO for further 
development of the evidence.  Recently, the appellant moved 
to Los Angeles, and the claims file was transferred to that 
RO.  


REMAND

The appellant's representative argues that the most recent VA 
psychiatric examination dating from August 1999 is 
inadequate; consequently, another remand of this appeal is 
requested for further necessary development.  (See VA Form 
646 with attachment dated in October 2000.)  The Board finds 
that there is merit in this request by the service 
organization representing the appellant.  

The VA examiner in August 1999 reported, after reviewing the 
claims file and interviewing the appellant, that "he tends 
to focus upon his rampant emotionality as a justifying basis 
for his maladaptive history.  Because his problems became 
particularly notable during his time in service, he is 
inclined to regard them as service-related.  In actual fact, 
the patterns of impaired adaption, personality immaturity, 
willfulness, etc. were evident in earlier years, probably 
mid-teen....In any case, his problems appear to have been well 
established before service entry.  Granted, they became 
evident, but were probably not notably precipitated by 
service experiences."  

The "problems" specifically enumerated by the psychiatric 
examiner ("impaired adaption, personality immaturity, 
willfulness, etc.") appear to be manifestations of a 
personality disorder which, by its very nature, pre-existed 
service.  Furthermore, a personality disorder (immaturity and 
emotional instability factors especially evident) was 
diagnosed on that August 1999 examination at Axis II.  
However, the examiner's report can also possibly be 
interpreted as saying that the appellant's current problems 
with dysthymia first became evident in service.  Further 
clarification of this ambiguous report is therefore 
necessary.  

Since jurisdiction over the claims file has been transferred 
recently to the Los Angeles RO by virtue of the appellant's 
change of residence, it probably would not be very efficient 
to seek clarification from the August 1999 examiner in 
Tucson.  Instead, a medical opinion will be sought from a 
board of three medical experts located in the Los Angeles 
area based on a thorough review of the medical and historical 
material already contained in the claims file.  

The Board notes that the appellant frequently complains about 
the amount of time which his claim has consumed.  It should 
be noted, however, that the current claim was filed by the 
appellant in 1992, not 1990 as he asserts.  Further, while it 
is unfortunate that this claim has been pending for some 
time, this is not uncommon due to such factors as recently-
enacted legislation and changing judicial precedent.  
Moreover, this case has not benefited from the appellant's 
frequent changes of residence, either.  Here however, his own 
best interests require another remand in this case, as was 
recognized recently by his own representative.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

1.  The entire claims file should be 
forwarded by the RO to a board of three 
psychiatric/psychological experts for 
their review.  If another interview with 
the appellant is deemed by the board of 
three to be necessary, this should also 
be arranged.  This board of three experts 
is requested to provide a written opinion 
setting forth the answers to the 
following: (a) Did the appellant have any 
psychiatric disability other than a 
personality disorder prior to military 
service?  If so, was the pre-service 
acquired psychiatric disability 
aggravated in service?  and (b) Did the 
appellant manifest any symptoms of an 
acquired psychiatric disability, as 
opposed to a personality disorder, in 
service?  If so, what was the identity of 
the acquired psychiatric disorder, and is 
it etiologically related to any of the 
appellant's current psychiatric problems, 
other than a personality disorder?  The 
board of three experts should be mindful 
that the appellant is a poor historian, 
that many of the physical abuses which he 
claims occurred in service are not 
corroborated by contemporary medical 
records, and that his uncorroborated word 
should not be accepted concerning the 
occurrence of any event.  

2.  The RO should readjudicate the 
current reopened claim seeking service 
connection for an acquired psychiatric 
disability (other than post-traumatic 
stress disorder) based on a review of all 
of the relevant evidence.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



